1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed November 16, 2021. 

2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas H. Ham (Reg. No. 43654) on January 19, 2022.

3.	Claims 1-20 are allowed. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pirzadeh et al is cited for teaching Stratified sampling of execution traces: Execution phases serving as strata. Rode is cited for teaching application trace replay and simulation systems and methods. 

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(currently amended) A computer-implemented method for sampling application programming interface (API) execution traces, the method comprising:
generating the API execution traces using API-related events published from microservices in response to execution of API requests, wherein each API execution trace of at least some of the API execution traces comprises multiple spans of a particular API execution associated with some of the microservices that are stitched together to form the API execution trace;

grouping the API execution traces into clusters using the feature vectors of the API execution traces;
computing sampling rates for the clusters of the API execution traces so that a sampling rate is assigned to each of the clusters, wherein an equation based on a cardinality of each of the clusters of the API execution traces and an allowable range for the sampling rates is used to compute each of the sampling rates for the clusters of the API execution traces;
adaptively sampling the API execution traces using the sampling rates based on the clusters to which the API execution traces belong, including selectively storing and discarding the API execution traces based on the sampling rates; and
storing the API execution traces that have been sampled in a storage.

4.	(currently amended) The method of claim 1, wherein computing the sampling rates for the clusters of the API execution traces includes computing the sampling rates for the clusters of the API execution traces such that the clusters with higher densities of the API execution traces have lower sampling rates than the clusters with lower densities of the API execution traces.

5.	(currently amended) The method of claim 4, wherein computing the sampling rates for the clusters of the API execution traces includes using the following equation to compute a sampling rate for a cluster C:


    PNG
    media_image1.png
    69
    296
    media_image1.png
    Greyscale

where SC is the sampling rate for the cluster C, NC corresponds to the cardinality of the cluster C, K corresponds to a total number of discovered clusters, and terms WMax and WMin are configurable parameters that denote the allowable range for generated sampling rates.


generating the API execution traces using API-related events published from microservices in response to execution of API requests, wherein each API execution trace of at least some of the API execution traces comprises multiple spans of a particular API execution associated with some of the microservices that are stitched together to form the API execution trace;
generating feature vectors of the API execution traces using trace-context information;
grouping the API execution traces into clusters using the feature vectors of the API execution traces;
computing sampling rates for the clusters of the API execution traces so that a sampling rate is assigned to each of the clusters, wherein an equation based on a cardinality of each of the clusters of the API execution traces and an allowable range for the sampling rates is used to compute each of the sampling rates for the clusters of the API execution traces;
adaptively sampling the API execution traces using the sampling rates based on the clusters to which the API execution traces belong, including selectively storing and discarding the API execution traces based on the sampling rates; and
storing the API execution traces that have been sampled in a storage.

11.	(currently amended) The computer-readable storage medium of claim 8, wherein computing the sampling rates for the clusters of the API execution traces includes computing the sampling rates for the clusters of the API execution traces such that the clusters with higher densities of the API execution traces have lower sampling rates than the clusters with lower densities of the API execution traces.

 the API execution traces includes using the following equation to compute a sampling rate for a cluster C:


    PNG
    media_image1.png
    69
    296
    media_image1.png
    Greyscale

where SC is the sampling rate for the cluster C, NC corresponds to the cardinality of the cluster C, K corresponds to a total number of discovered clusters, and terms WMax and WMin are configurable parameters that denote the allowable range for generated sampling rates.

15.	(currently amended) A system comprising:
memory; and
at least one processor configured to:
generate API execution traces using API-related events published from microservices in response to execution of API requests, wherein each API execution trace of at least some of the API execution traces comprises multiple spans of a particular API execution associated with some of the microservices that are stitched together to form the API execution trace;
generate feature vectors of the API execution traces using trace-context information;
group the API execution traces into clusters using the feature vectors of the API execution traces;
compute sampling rates for the clusters of the API execution traces so that a sampling rate is assigned to each of the clusters, wherein an equation based on a cardinality of each of the clusters of the API execution traces and an allowable range for the sampling rates is used to compute each of the sampling rates for the clusters of the API execution traces;
adaptively sample the API execution traces using the sampling rates based on the clusters to which the API execution traces belong, including selectively storing and discarding the API execution traces based on the sampling rates; and


18.	(currently amended) The system of claim 15, wherein the at least one processor is configured to compute the sampling rates for the clusters of the API execution traces such that the clusters with higher densities of the API execution traces have lower sampling rates than the clusters with lower densities of the API execution traces.

19.	(currently amended) The system of claim 18, wherein the at least one processor is configured to use the following equation to compute a sampling rate for a cluster C:


    PNG
    media_image1.png
    69
    296
    media_image1.png
    Greyscale

where SC is the sampling rate for the cluster C, NC corresponds to the cardinality of the cluster C, K corresponds to a total number of discovered clusters, and terms WMax and WMin are configurable parameters that denote the allowable range for generated sampling rates.

20.	(currently amended) The system of claim 15, wherein the equation includes a fraction that has a numerator based on a cardinality of a particular cluster of the API execution traces and a denominator based on cardinalities of all the clusters of the API execution traces.

Reason for Allowance
5.	The prior art of record does not expressly teach or render obvious the claim features of 
“generating feature vectors of the API execution traces using trace-context information;
grouping the API execution traces into clusters using the feature vectors of the API execution traces;
computing sampling rates for the clusters of the API execution traces so that a sampling rate is assigned to each of the clusters, wherein an equation based on a cardinality of each of the clusters of the API execution traces and an allowable range for  the API execution traces;
adaptively sampling the API execution traces using the sampling rates based on the clusters to which the API execution traces belong, including selectively storing and discarding the API execution traces based on the sampling rates;" 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“generating feature vectors of the API execution traces using trace-context information;
grouping the API execution traces into clusters using the feature vectors of the API execution traces;
computing sampling rates for the clusters of the API execution traces so that a sampling rate is assigned to each of the clusters, wherein an equation based on a cardinality of each of the clusters of the API execution traces and an allowable range for the sampling rates is used to compute each of the sampling rates for the clusters of the API execution traces;
adaptively sampling the API execution traces using the sampling rates based on the clusters to which the API execution traces belong, including selectively storing and discarding the API execution traces based on the sampling rates;”
as recited in independent claim 8.
The prior art of record does not expressly teach or render obvious the claim features of 
“generate feature vectors of the API execution traces using trace-context information;
group the API execution traces into clusters using the feature vectors of the API execution traces;
compute sampling rates for the clusters of the API execution traces so that a sampling rate is assigned to each of the clusters, wherein an equation based on a cardinality of each of the clusters of the API execution traces and an allowable range for the sampling rates is used to compute each of the sampling rates for the clusters of the API execution traces;
;”
as recited in independent claim 15.

In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 8 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192